DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/08/2021. It is noted, however, that applicant has not filed a certified copy of the CN 202011406342.5 application as required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-12 are allowed.
Regarding claim 1. Zhang teaches the leakage protection [¶10-¶12].
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…an actuating part is arranged on the housing; the brush is connected to the actuating part; the base plate is provided with a first conducting strip and a second conducting strip; the first conducting strip and the second conducting strip are spaced apart; the first conducting strip is electrically connected to the microprocessor; the brush is provided with a first contact pin and a second contact pin; the first contact pin is in contact with the first conducting strip; the second contact pin is in contact with the second conducting strip; the actuating part is configured to drive the brush to move, such that the first contact pin is in contact with different positions of the first conducting strip, and the second contact pin is in contact with different positions of the second conducting strip, so as to allow the second conducting strip to generate different analog voltages; the first conducting strip is configured to receive an analog-voltage signal generated by the second conducting strip, and transmit the analog-voltage signal to the microprocessor; and the microprocessor is configured to control the leakage protector to turn off after reaching a power-on time corresponding to the analog-voltage signal according to the received analog-voltage signal, such that the external power equipment is turned off.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839